Citation Nr: 1142383	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from June 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

At the time he perfected his appeal, the Veteran requested a formal RO hearing, which was held in July 2008.  

The matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is requested of him.  


REMAND

Reasons for Remand:  To obtain updated VA treatment records and schedule the Veteran for a VA examination to assess whether his service-connected disabilities render him unemployable.  

The Veteran seeks entitlement to TDIU based on the severity of his service-connected disabilities.  Specifically, the Veteran asserts that his posttraumatic stress disorder (PTSD) is so severe that it prevents him from obtaining and maintaining substantially gainful employment.  As explained below, the Board finds that additional development is necessary prior to the adjudication of this claim.

A TDIU claim may be granted where the schedular rating is less than total and the service-connected disabilities preclude a veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include: posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, and pseudofolliculitis barbae, evaluated as noncompensably disabling.  The combined disability rating is 70 percent.  See June 2007 RO rating decision.  As such, the Veteran meets the threshold minimum percentage requirements for a TDIU 38 C.F.R. § 4.16(a).  

The Veteran was last afforded a VA examination in March 2007 to determine the severity of his service-connected PTSD.  During the July 2008 RO hearing, the Veteran asserted that his disability had worsened since his last VA examination.  He also testified that he received continuous counseling and prescription treatment for his PTSD symptomatology, which indicates that his disability might have worsened since his last examination.  VA treatment records dated in October 2007 indicate that he was discharged from a residential psychiatric treatment program and provided evidence of difficulty obtaining employment.  VA treatment records regarding the Veteran's vocational rehabilitation dated in November 2007 also indicate that the Veteran was having a difficulty obtaining employment.  Further, the Veteran submitted private treatment records, dated in February 2008, which show that he was admitted for a suicide attempt.  

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1 Vet. App. 267, 269 (1991).  The competent evidence of record demonstrates that his service-connected PTSD symptoms may have increased in severity to a degree that renders him unemployable.  As such, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991)(VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)(an examination too remote for rating purposes cannot be considered "contemporaneous").  The examiner should be asked to provide an opinion on the impact of all of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment.  Therefore, the RO/AMC should schedule the Veteran for an appropriate VA medical examination(s) to ascertain the severity of his service-connected disabilities and their impact on his ability to obtain and retain substantially gainful employment.

The Veteran's VA treatment records associated with the claims file from the VA Medical Center in Milwaukee, Wisconsin are dated to October 2008.  It appears that the Veteran has continued to seek psychiatric treatment for his PTSD.  As such, on remand, the RO should obtain VA treatment records dated from October 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the VA Medical Center in Milwaukee, Wisconsin from October 2008 to the present.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected disabilities.  The claims file must be provided to and reviewed by the examiner. 

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted. If the benefit sought is not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



